                  4:19-bk-14360 Doc#: 2 Filed: 08/20/19 Entered: 08/20/19 16:23:03 Page 1 of 8
                                                                     United States Bankruptcy Court
                                                                         Eastern District of Arkansas
  In re       Victor L. Owens                                                                                      Case No.
                                                                                        Debtor(s)                  Chapter     13




                                                               Arkansas Chapter 13 Plan
                                                                            (Local Form 13-1)


 Original Plan                       Amended Plan                     For an amended plan, all applicable provisions must be repeated from the
                                                                      previous plan(s). Provisions may not be incorporated by reference from
                                                                      previously filed plan(s).

                                                                      List below the sections of the plan that have been changed:


                                                                      State the reason(s) for the amended plan, including any changes of circumstances
                                                                      below. If creditors are to be added, please complete Addendum A as well as file any
                                                                      appropriate amended schedules.

                                                                      The Amended Plan is filed:       Before confirmation
                                                                                                       After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions): United States
                                  Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                                Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                 concluded.

                                Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                 Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                 plan.

                                Amended plan: Within 21 days after the filing of the amended plan.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                  4:19-bk-14360 Doc#: 2 Filed: 08/20/19 Entered: 08/20/19 16:23:03 Page 2 of 8
Debtor(s) Victor L. Owens                                                                           Case No.

                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                         Included       Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                                     Included       Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Original plan: The debtor(s) will pay $585.00 per month to the trustee. The plan length is 36 months.
        The following provision will apply if completed:

             Plan payments will change to $                          per month beginning on     .

             Plan payments will change to $ per month beginning on                              .
                     (Use additional lines as necessary)

The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor Victor L. Owens
               Direct pay of entire plan payment or                           (portion of payment) per month.


                  Employer Withholding of $                            per month

                    Payment frequency: monthly,                           semi-monthly,       bi-weekly,   weekly,    Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


             Name of debtor

                  Direct pay of entire plan payment or                        (portion of payment) per month.

                  Employer Withholding of $                            per month.

                    Payment frequency: monthly,                           semi-monthly,       bi-weekly,   weekly,    Other
                    If other, please specify:
                     Employer name:
                     Address:


Arkansas Plan Form - 8/18                                                                                                                    Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  4:19-bk-14360 Doc#: 2 Filed: 08/20/19 Entered: 08/20/19 16:23:03 Page 3 of 8
Debtor(s) Victor L. Owens                                                               Case No.

                     Phone:


2.3          Income tax refunds.

      Check one.
             Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
             None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.




Part 3: Treatment of Secured Claims
3.1          Adequate Protection Payments.
             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
             indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
             by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
             adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
             adequate protection payments will be limited to funds available.

 Creditor and last 4 digits                         Collateral                 Monthly                      To be paid
 of account number                                                             payment amount
 Auto Credit Xpress                                 2012 Jeep Grand Cherokee                       120.29     Preconfirmation
 1043                                               Laredo 159,000 miles                                      Postconfirmation
 Acceptance Now                                     Living Room Set                                 10.00     Preconfirmation
                                                                                                              Postconfirmation

3.2          Maintenance of payments and cure of default (long term-debts, including debts secured by real property that
             debtor(s) intend to retain).
             Check one.
               None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


3.3          Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).

             Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


Arkansas Plan Form - 8/18                                                                                                             Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                  4:19-bk-14360 Doc#: 2 Filed: 08/20/19 Entered: 08/20/19 16:23:03 Page 4 of 8
Debtor(s) Victor L. Owens                                                                         Case No.

                  Claims listed in this subsection consist of debts that were:

             (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
             acquired for the personal use of the debtor(s) (“910 car claims”), or
             (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
             (‘PMSI within one year”).

             The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and
             interest at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof
             of claim will control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

 Creditor and     Collateral                               Purchase date   Debt/estimated     Value of            Interest rate           Monthly
 last 4 digits of                                                          claim              collateral                                  payment
 account number

 Auto Credit                  2012 Jeep      5/2018                               12,029.01           12,700.00 7.00%                                 371.42
 Xpress                       Grand Cherokee
 1043                         Laredo 159,000
                              miles

3.4          Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
             modification of undersecured claims.

             Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

             The remainder of this paragraph will be effective only if there is a check in the box “included” in § 1.1.

                The debtor(s) request that the court determine the value of the collateral securing the claims as listed below. For each
             nongovernmental secured claim listed below, the debtor(s) state that the value of the collateral securing the claim should be
             as set out in the column headed Value of collateral. For secured claims of governmental units, unless otherwise ordered by
             the court, the value of the collateral securing the claim listed in a proof of claim filed in accordance with the Bankruptcy
             Rules controls over any contrary amount listed below.

             Secured claims will be paid the lesser of the amount of the claim or the value of the collateral with interest at the rate stated
             below. The portion of any allowed claim that exceeds the value will be treated as an unsecured claim under Part 5 of this
             plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
             treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the claim
             amounts listed on a filed and allowed proof of claim will control over any contrary amount listed below, except as to value,
             interest rate and monthly payment.

             The holder of any claim listed below as having value in the column headed Value of collateral will retain the lien on the
             property interest of the debtor(s) or the estate(s) until the earlier of: (a) payment of the underlying debt determined under
             nonbankruptcy law, or (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and
             be released by the creditor.

 Creditor and     Collateral                               Purchase   Debt/estimated Value of          Interest     Monthly                Estimated
 last 4 digits of                                          date       claim          collateral        rate         payment                unsecured
 account number                                                                                                                            amount

 Acceptance                   Living Room Set                               1,000.00          1,000.00 7.00%                      30.88                   0.00
 Now

3.5          Surrender of collateral.


                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


Arkansas Plan Form - 8/18                                                                                                                            Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                  4:19-bk-14360 Doc#: 2 Filed: 08/20/19 Entered: 08/20/19 16:23:03 Page 5 of 8
Debtor(s) Victor L. Owens                                                                  Case No.


3.6          Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
             in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
             completed.

Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
             interest.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:   $     0.00
                            Amount to be paid by the Trustee:          $     3,554.00
                            Total fee requested:                       $     3,554.00

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.

                           The initial fee and percentage rate requested in the application are $   1,500.00   and   25.00   %, respectively.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
               None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.


4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.
             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable
                 A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of
             all other classes of claims; or

                  Other, Please specifiy

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

Arkansas Plan Form - 8/18                                                                                                                 Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                  4:19-bk-14360 Doc#: 2 Filed: 08/20/19 Entered: 08/20/19 16:23:03 Page 6 of 8
Debtor(s) Victor L. Owens                                                             Case No.

             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

             Check one.
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.


6.2          Sale of assets.

             Check one.
               None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


6.3          Claims not to be paid by the trustee.

             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.


6.4          Postpetition claims.

                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

                Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the
             creditor elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims
             arose before the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any
             unpaid balance of such claim may be subject to discharge.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.

                  plan confirmation

                  entry of discharge

                  other:

Part 8: Nonstandard Plan Provisions
                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced

Part 9: Signatures

Arkansas Plan Form - 8/18                                                                                                              Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                  4:19-bk-14360 Doc#: 2 Filed: 08/20/19 Entered: 08/20/19 16:23:03 Page 7 of 8
Debtor(s) Victor L. Owens                                                                        Case No.

             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ G. Gregory Niblock                                                                          Date August 20, 2019
                G. Gregory Niblock 88047
                Signature of Attorney for Debtor(s)

                /s/ Victor L. Owens                                                                             Date August 20, 2019
                Victor L. Owens
                                                                                                                Date

                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)




                                                                          CERTIFICATE OF SERVICE

I, the Undersigned, hereby certify that copes of the foregoing Notice and attached Chapter 13 Plan have been served to the following
Creditors pursuant to FRBP 3012 on this August 20, 2019

CT Corporation System                                                Acceptance Now
as agent for Acceptance Now                                          Attn: Bankruptcy
124 W. Capital Ave. Ste. 1900                                        5501 Headquarters Dr
Little Rock, AR 72201                                                Plano, TX 75204


I, the undersigned, hereby certify that copies of the foregoing Notice and attached Chapter 13 Plan have been served to the Standing
Chapter 13 Trustee and US Trustee by way of CM/ECF and served by US Mail, postage prepaid to the following on August 20, 2019.

Dept. Finance & Admin.                                IRS
Legal Division                                        PO Box 7346
P.O. Box 1272                                         Philadelphia, PA 19114
Little Rock AR 72203
                                                      U. S. Attorney (East.Dist.)
Jack W. Gooding, Ch. 13 Trustee                       P. O. Box 1229
P.O. Box 8202                                         Little Rock, AR 72203
Little Rock, AR 72221
                                                                             or
AR Dept Workforce Services
Legal Division                                        U. S. Attorney (West.Dist.)
P. O. Box 2981                                        PO Box 1524
Little Rock, AR 72203                                 Fort Smith, AR 72901

and to all creditors as set forth in Exhibit "A" attached hereto, all on the DATE of this Notice.

                                                                                                 /s/ G. Gregory Niblock
                                                                                                 G. Gregory Niblock #88047

                                                                                   Exhibit "A"


Arkansas Plan Form - 8/18                                                                                                                     Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                  4:19-bk-14360 Doc#: 2 Filed: 08/20/19 Entered: 08/20/19 16:23:03 Page 8 of 8
Debtor(s) Victor L. Owens                                                                            Case No.


                                                                     AT&T DirecTV                               Auto Credit Xpress
  Acceptance Now
                                                                     PO Box 105503                              8000 Landers Rd.
  Attn: Bankruptcy
                                                                     Atlanta, GA 30348-5503                     North Little Rock, AR 72117
  5501 Headquarters Drive
  Plano, TX 75024



  CenterPoint Energy                                                 Comcast Cable                              Credit Control
  Attn: Bankruptcy                                                   PO Box 105257                              Attn: Bankruptcy Department
  PO Box 4981                                                        Atlanta, GA 30348                          PO Box 55165
  Houston, TX 77210                                                                                             Little Rock, AR 72215



  Darrel Blount                                                      Diversified Consultants, Inc.              Entergy Arkansas, Inc.
  3634 Central Ave                                                   Attn: Bankruptcy                           Attn: Bankruptcy
  Ste A                                                              PO Box 679543                              PO Box 8101
  Hot Springs, AR 71913                                              Dallas, TX 75267                           Baton Rouge, LA 70891



  ERC/Enhanced Recovery Corp                                         FedLoan Servicing                          Fingerhut
  Attn: Bankruptcy                                                   Attn: Bankruptcy                           Attn: Bankruptcy
  8014 Bayberry Road                                                 PO Box 69184                               6250 Ridgewood Road
  Jacksonville, FL 32256                                             Harrisburg, PA 17106                       Saint Cloud, MN 56303



  First PREMIER Bank                                                 John Gibson Auto Sales                     LVNV Funding/Resurgent Capital
  Attn: Bankruptcy                                                   Attn: Bankruptcy                           Attn: Bankruptcy
  PO Box 5524                                                        1425 Airport Rd.                           PO Box 10497
  Sioux Falls, SD 57117                                              Hot Springs, AR 71913                      Greenville, SC 29603



  Victor L. Owens
  11401 Mesa Dr.
  Apt. F249
  Little Rock, AR 72211




Arkansas Plan Form - 8/18                                                                                                                   Page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
